MANDATE

THE STATE OF TEXAS

TO THE PROBATE COURT NO 1 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 9, 2015, the cause upon appeal to
revise or reverse your judgment between

Estate of Rebecca Quirin Marshall, deceased, Appellant

V.



No. 04-15-00521-CV and Tr. Ct. No. 2014-PC-3055

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the petitioner’s
request for permission to appeal an otherwise non-appealable order is
DENIED, and this cause is remanded to the trial court. Costs of court for this
petition for permissive appeal are taxed against petitioner Rebecca Genevieve
Hanna, as Independent Executrix of the Estate of Rebecca Quirin Marshall,
Deceased.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 18, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00521-CV

                           Estate of Rebecca Quirin Marshall, deceased

                                                     v.



              (NO. 2014-PC-3055 IN PROBATE COURT NO 1 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
STATEWIDE EFILING FEE              $20.00   E-PAID          LISA YBARRA
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          LISA YBARRA
FILING                            $100.00   E-PAID          LISA YBARRA
INDIGENT                           $25.00   E-PAID          LISA YBARRA


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 18, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853